United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2480
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Kenneth M. Williams,                     * Western District of Missouri.
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 4, 2005
                                 Filed: February 9, 2005
                                  ___________

Before WOLLMAN, MURPHY, and BENTON, Circuit Judges.
                         ___________

PER CURIAM.

       Kenneth Williams appeals from the final judgment entered by the district court1
upon his guilty plea to a felon-in-possession charge, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(e)(1). On appeal, his counsel has moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967). Having reviewed the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), we agree with counsel that
there are no nonfrivolous issues for appeal, in view of the district court’s imposition


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
of the statutory minimum sentence, to which Williams did not object. Accordingly,
we affirm. We also grant counsel’s motion to withdraw.
                       ______________________________




                                       -2-